Citation Nr: 9930924	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  92-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.

2.  Entitlement to service connection for cancer of the 
larynx as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	R. Terry Bennett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired in August 1964.  This appeal was initially before the 
Board of Veterans' Appeals (Board) from a June 1990 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The Board has 
remanded this case on two prior occasions, in August 1992 and 
in June 1995, for further development.  Additional 
development has been accomplished and the claim is now before 
the Board for a decision.

The claim of entitlement to service connection for skin 
cancer, which was previously remanded by the Board for 
further development, has been granted by the RO.  Thus, this 
issue is no longer before the Board.



FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  Bilateral hearing loss is manifested by a puretone 
threshold average of 49-50 dB in the right ear and 58-59 dB 
in the left ear at 1000, 2000, 3000, and 4000 hertz, and by 
speech recognition of 96 percent in the right ear and 88-92 
percent in the left ear.
 
3.  The appellant was exposed to ionizing radiation during 
active duty service.

4.  The appellant was diagnosed with cancer of the larynx 
over two decades after separation from service.

5.  The appellant's cancer of the larynx did not result from 
inservice exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110 (1999).


2.  The appellant's cancer of the larynx was not incurred in 
service or as a result of inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he was exposed to ionizing 
radiation during active duty service and that as a result, he 
now suffers from cancer of the larynx.  He also contends that 
his bilateral hearing loss is more severely disabling than 
the currently assigned noncompensable evaluation.

The appellant's service medical records do not indicate that 
he was treated for or diagnosed with cancer of the larynx.  
Post-service medical evidence of record indicate that he was 
first diagnosed with squamous cell carcinoma of the left true 
vocal cord in 1988.  

The Defense Threat Reduction Agency (DTRA), in a letter dated 
in October 1998, indicates that the appellant was a confirmed 
participant in Operation UPSHOT-KNOTHOLE.  DTRA estimates his 
reconstructed external dose as follows:  external neutron - 
0.003 rem; external gamma - 3.104 rem; total (neutron plus 
gamma) - 3.1 rem, with an upper bound of 3.4 rem; skin on his 
head and arms - 31 rem.  His 50-year committed dose 
equivalent to any internal organ was less than 0.1 rem.  

A medical opinion from the Under Secretary for Health, dated 
in December 1998, states that the CIRRPC Science Panel Report 
Number 6, 1988, did not provide screening doses for cancer of 
the larynx.  The sensitivity of the larynx to radiation 
carcinogens appears to be relatively low and no significant 
increased risk has been found in Japanese A-bomb survivors or 
other populations exposed to doses below 100 rads.  The 
opinion concluded that it was unlikely that the appellant's 
laryngeal cancer could be attributed to radiation exposure in 
service.  Based on this opinion, and following a review of 
the evidence in its entirety, in an advisory opinion dated in 
December 1998, the Under Secretary for Benefits found that 
there was no reasonable possibility that the appellant's 
laryngeal cancer could be attributed to inservice exposure to 
ionizing radiation.  

Post-service medical evidence of record pertaining to the 
appellant's bilateral hearing loss include report of a VA 
audiology examination, dated in March 1990, which indicates 
that the appellant's puretone threshold average at 1000, 
2000, 3000, and 4000 hertz was at 50 dB in the right ear and 
59 dB in the left ear.  His speech recognition was at 96 
percent in the right ear, and 88 percent in the left ear.

A report of a VA audiology examination, dated in September 
1992, indicates that the appellant's puretone threshold 
average at 1000, 2000, 3000, and 4000 hertz was at 49 dB in 
the right ear and 58 dB in the left ear.  His speech 
recognition was at 96 percent in the right ear, and 92 
percent in the left ear.

The Board notes that a private audiology examination was 
conducted in February 1991.  A review of this report 
indicates that the appellant's puretone threshold average at 
1000, 2000, 3000, and 4000 hertz was at 63 dB in the right 
ear and 49 dB in the left ear.  The Board is unable to 
determine the speech recognition score from this report.  The 
evaluation report mentions the percentage score for standard 
deviation (SD); it is unclear whether or not this refers to 
the speech recognition score. 

I.  Increased rating for hearing loss.

The Board notes that during the pendency of this claim, the 
regulations pertaining to evaluations of hearing loss 
disability changed.  See 64 Fed. Reg. 25202-25210 (May 11, 
1999).  The Board has reviewed the changes and finds that 
these changes have no bearing on the case at hand; therefore, 
a remand is unnecessary in order for the RO to consider the 
new regulations.  See Karnas v. Derwinsi, 1 Vet.App. 308 
(1991).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §§ 4.85-
4.87.  Under these criteria, the degree of disability for 
hearing loss is determined by application of a rating 
schedule that establishes acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  Under the criteria set forth in the 
Schedule, the appellant's right ear hearing loss, as assessed 
by the current medical evidence of record, is assigned a 
Level I for the right ear.  His left ear is assigned a level 
II (according to the 1990 VA examination) and a level III 
(according to the 1992 VA examination).  This degree of 
bilateral hearing loss, as determined by Diagnostic Code 6100 
under the Schedule, warrants a noncompensable evaluation.  As 
such, an increased rating for bilateral hearing loss cannot 
be granted under the schedular criteria.

II.  Service connection for cancer of larynx.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

Having considered the evidence of record in its entirety, the 
Board finds that entitlement to service connection for the 
appellant's cancer of the larynx is not warranted.  The Board 
notes that the medical evidence of record indicates that the 
appellant was not diagnosed with cancer of the larynx until 
approximately two decades after his separation from service.  
While he was exposed to radiation in service and cancer is a 
radiogenic disease, the Under Secretary for Health and the 
Under Secretary for Benefits have both concluded that his 
cancer of the larynx was not caused by his radiation exposure 
in service.  Cancer of the larynx is not among the diseases 
specific to radiation- exposed veterans listed at 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Accordingly, the claim must 
be denied.


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to service connection for cancer of the larynx as 
secondary to exposure to ionizing radiation is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

